Citation Nr: 1812590	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  10-36 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1985 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a  March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The case was previously remanded for further development in May 2015, May 2016, and June 2017.  It has since been returned to the Board for appellate review.


FINDING OF FACT

The Veteran's current back disability did not arise during service and is not the result of an injury, event, or illness suffered during military service.


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met. 38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases may be established on a presumptive basis by showing that the disease manifested to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).   

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

The Board has reviewed all the evidence of record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decisions, there is no requirement that the Board discuss every piece of evidence in the record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim. 

The Veteran asserts entitlement to service connection for a back disability which he contends is the result of stooping, bending, and lifting heavy objects while serving as an aviation boatswain's mate during service.

The Veteran was provided with a VA examination in November 2017 which included a diagnosis of "degenerative arthritis of the spine," although later in the examination report specifying that X-ray imaging from November 2017 demonstrated slightly increased thoracic kyphosis as well as degenerative disc disease of the thoracic and lumbar spine.  The Veteran thus has a current back disability which meets the initial criterion of an award of service connection.  The question remaining is whether his current back disability is related to his military service.

The Veteran's DD Form 214 confirms that he served during his period of active duty with a military occupational specialty (MOS) of aviation boatswain's mate.  While this supports the Veteran's statements that his military service involved significant stooping, bending, and lifting heavy objects, the weight of the competent and credible evidence of record weighs against a finding that the Veteran suffered an injury from such duties leading to his present back disability or had a back disorder arise during his active military service and continue to the present.  

The Veteran's service treatment records are devoid of any mention of back symptoms or treatment, and the Veteran has not asserted that he experienced back pain or sought treatment for back symptoms during service.  A July 1989 separation examination did not find any abnormalities of the spine, and the Veteran specifically denied then or previously having recurrent back pain on his separation report of medical history.  Further, a May 1990 Individual Ready Reserve annual screening certificate is of record on which the Veteran certified that he had experienced no injury, illness or disease within the prior 12 months requiring hospitalization or causing absence from school or work for more than 3 consecutive days, and no physical defect which he believed might restrict active duty.  

The Veteran submitted his application for service connection for a back condition in December 2008, and stated that the back disability and his treatment for such first began in February 1994.  On his application form, he indicated treatment by a chiropractic office (C.P.) and a Dr. D.L. beginning in February 1994 up to the present.  On a later-submitted authorization form, the Veteran indicated that his dates of treatment by this chiropractor spanned from June 2006 to the present.  While the Veteran submitted authorization forms after initiating his claim for service connection stating that he received treatment for his back from multiple care providers as far back as January 1990, multiple requests made by VA to these private care providers returned no records of private treatment prior to June 2006.  A few of the physician's offices contacted responded that the Veteran was not in their files, and the M.F.H.C. and Dr. D. responded to a request for records that the Veteran was not seen between January 1990 and December 2000, and that his first appointment was in February 2010.     

A July 2006 private treatment record from B.R. chiropractic noted that the Veteran was initially seen and evaluated in late June 2006 with complaints of a "new spine, ribs and pelvic region condition" which the chiropractor found to be acute based on a reported onset of less than 6 weeks prior.  The mechanism for that condition resulting in pain and stiffness was attributed to overexertion.  The doctor wrote that the symptoms were related to an injury that occurred in late June 2006, and that the Veteran reported limited ability to engage in a recreational activity, baseball, due to his current condition since the end of June 2006.  Lumbar x-rays taken at the initial appointment demonstrated "non-union of spinous," and indicated spina bifida occulta at transitional vertebra, with compensated right lateral curve in the lumbar spine indicating acquired postural scoliosis.

Review of private treatment records of chiropractic treatment at C.P. and by Dr. D.L. between November 2007 and November 2011 demonstrates that the Veteran underwent semi-regular chiropractic adjustments and was assessed with a number of strains/sprains associated with yard work and home injuries including missing the bottom rung of a ladder, chopping wood and yardwork, falling while pushing a wheelbarrow full of concrete, weed eating, and lifting something large as well as lifting a heavy log to split it. 

The Veteran again asserted in September 2010 that he began receiving treatment for his back in 1990 and that his current condition is a result of stooping, bending and lifting heavy objects while working as an aviation boatswain's mate, with the condition worsening over time.  While the Veteran, as a layperson, does not need any specialized knowledge or training in order to report when he first began receiving treatment, the Board finds that the credibility of such statement is undermined by his earlier contradictory statement on his application for service connection that he began receiving treatment in February 1994.  The Board also finds noteworthy that the oldest treatment record from the specific chiropractic practice and physician identified by the Veteran on his December 2008 application for service connection dates from November 2007.  At that time, the Veteran reported that his problem began "years ago" and gradually developed over time, but he also reported that he had not received treatment for his present condition, and that he was previously treated for a different occurrence of the same condition by a chiropractor.  The Veteran did not check a box indicating that he had been treated by a doctor and/or with medications in either instance.  

While the Board acknowledges that the Veteran reported that his problem began "years ago" and indicated that it "gradually developed over time," such unspecific reports are found unlikely to indicate that his back problems began more than 15 years prior, shortly following his separation from military service.  Given this amount of time, the Board would expect to see some comment by the Veteran indicative of such a long-standing problem.  The fact that the Veteran's treatment records are absent of any mention of specific in-service activities he believed led to his back problems or reports by the Veteran of back symptoms initially experienced during or immediately following his military service is further found to be highly probative, as one would expect the Veteran to be particularly inclined toward truthfulness and forthcomingness in his statements to treatment providers.  See Fed. R. Evid. 803 (4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy, and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth in order to receive proper care); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.")).

Following Remand by the Board, the Veteran was provided with a VA examination and medical opinion in November 2017.  The examiner documented the Veteran's reported medical history, examined the Veteran, and discussed private treatment/chiropractic records in the claims file.  He provided an opinion that the Veteran's back disability was less likely as not incurred in or otherwise related to service, reasoning that because there was no mention of a back injury in the service treatment records and no reports by the Veteran to his early treatment providers of a chronic back condition related to his military service or existing since separation from service 16 years prior, the condition is more likely due to a post-service etiology or age-related wear and tear.

The Veteran's representative submitted a February 2018 Informal Hearing Presentation asserting that the VA examiner's opinion was inadequate because it ignored the Veteran's lay statement of an injury/event during service and did not properly considered lay statements made by the Veteran.  The Board notes, however, that November 2017 examination report specifically documented the Veteran's assertions of an onset of low back pain and treatment by a chiropractor in 1990, but found other evidence of record to be more persuasive.  While the question of credibility is ultimately one for the adjudicator, the Board also finds the private treatment records beginning in 2006 indicating acute muscle strain/sprain injuries relating to recent yardwork, housework, and heavy lifting without mention of military service to be more persuasive.  Therefore, the examiner's reasoning is in line with the Board's credibility determination, and is therefore not rendered inadequate on this basis.  

The November 2017 examination report is found to represent the most persuasive evidence of record on the question of whether the Veteran's current degenerative disc disease of the thoracic and lumbosacral spine are etiologically related to his military service.  The only evidence of record indicating a potential relationship between the repetitive bending, stooping, heavy lifting, etc... that the Veteran performed during service and his current disability comes directly from the Veteran and his representative following the initial denial of service connection.  This assertion, however, does not explain why such duties and assumed overuse injuries were not mentioned by the Veteran at his initial evaluations by private care providers in 2006 and 2007, nor does it explain the fact that the first chiropractic record in the claims file specifically references an injury that occurred that month, rather than any long-standing issues.  It also does not account for the fact that private chiropractic records between June 2006 to November 2011 document that the Veteran continued to engage in activities related to house and yardwork involving repetitive bending, stooping, and lifting, and chronicle a number of instances during which the Veteran suffered injuries associated with these activities.

In conclusion, the most probative evidence of record does not demonstrate that the Veteran's current back disabilities arose during or are etiologically related to his duties as an aviation boatswain's mate during his active military service.  As the weight of the evidence is against the Veteran's claim, service connection for a back disability must be denied.  See 38 C.F.R. §§ 3.303, 3.304.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   


ORDER

Service connection for a back disability is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


